                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


 GEORGE M. RHODES, III,
                                         HONORABLE JEROME B. SIMANDLE
                   Plaintiff,

      v.                                            Civil Action
                                                 No. 18-0678 (JBS)
 COMMISSIONER OF SOCIAL
 SECURITY,
                                                      OPINION
                   Defendant.


APPEARANCES:

Daniel Sylvester Jones
LAW OFFICES OF HARRY J. BINDER & CHARLES E. BINDER
485 Madison Avenue, Suite 501
New York, NY 10022
     Attorney for Plaintiff

Rachel E. Licausi
Special Assistant U.S. Attorney
Social Security Administration
Office of the General Counsel
300 Spring Garden Street
Philadelphia, PA 19123
     Attorney for Defendant

SIMANDLE, District Judge:

     INTRODUCTION

     This matter comes before the Court pursuant to 42 U.S.C.

§ 405(g) for review of the final decision of Defendant Commissioner

of the Social Security Administration (hereinafter “Defendant”)

denying    the   application    of   Plaintiff   George   M.    Rhodes,   III

(hereinafter “Plaintiff”) for disability benefits under Title II

of the Social Security Act, 42 U.S.C. § 401, et seq. Plaintiff,
who suffers from lumbar disc disease, status-post lumbar fusion

surgery     and     spinal     cord      implantation              procedure,        lumbar

radiculopathy, and anxiety, was denied benefits for the period

beginning    on    November    20,     2012,       the     alleged     onset    date     of

disability, to October 5, 2016, the date on which Administrative

Law Judge Marguerite Toland (hereinafter “ALJ Toland” or “the ALJ”)

issued her written decision.

     In    the    pending    appeal,     Plaintiff          argues    that     the    ALJ’s

decision    must    be   reversed      and       remanded    on     numerous    grounds,

including that the ALJ erred by failing to properly weigh the

medical evidence, specifically by giving greater weight to the

non-treating       physician’s        opinion       that     was     based      only    on

Plaintiff’s medical record as it existed in November 2013, and by

failing to properly evaluate Plaintiff’s testimony at the ALJ

hearing,    in    particular     by    improperly        discounting         Plaintiff’s

statements regarding his spinal conditions and by suggesting that

the severity of Plaintiff’s conditions are contradicted by a gap

in his treatments without questioning Plaintiff about the alleged

gap in treatment during the hearing.

     BACKGROUND

     A.     Procedural History

     Plaintiff       filed     his     application           for     Social     Security

disability benefits on June 3, 2013, alleging a disability onset

date of November 20, 2012. (Administrative Record (hereinafter



                                             2
“R.”) [Docket Item 7], 43.) Plaintiff’s claim was denied by the

Social     Security   Administration        on   November    25,    2013.    (Id.)

Plaintiff’s    claim     was    again   denied     upon     reconsideration     on

February 28, 2014. (Id.) Plaintiff next testified before ALJ Toland

at a hearing on May 24, 2016. (Id.) ALJ Toland issued her opinion

on October 5, 2016, denying Plaintiff benefits. (Id. at 43-52.) On

November 14, 2017, the Appeals Council denied Plaintiff’s request

for review. (Id. at 1-4.) This appeal timely follows.

      B.     Medical History

      Plaintiff   has    been    diagnosed       with   lumbar     disc   disease,

status-post lumbar fusion surgery and spinal cord implantation

procedure, lumbar radiculopathy, and anxiety. (Id. at 45.) In 2002,

Plaintiff had a lumbar fusion surgery and, after recurring back

pain, he underwent a surgery in 2004 to remove hardware from the

earlier surgery. (Id. at 244-53.)

      Subsequently, at least as early as the autumn of 2012,

Plaintiff began receiving treatment for severe back pain from his

primary care physician, Dr. Joseph Cavallaro, D.O., (id. at 408),

from his orthopedic surgeon, Dr. Steven J. Valentino, D.O., (id.

at 273-88), from his pain management specialist, Dr. Youssef

Josephson, D.O., (id. at 318-20), and from his neurologist, Dr.

Robert A. Sammartino, D.O. (Id. at 264-71.) Due to the severity of

the   pain   Plaintiff    was    experiencing,      his     treatment     included

providing Plaintiff with prescription painkillers. On October 4,


                                        3
2012, Dr. Valentino wrote Plaintiff a prescription for Percocet.1

(Id. at 287.) On December 2, 2012, Dr. Josephson determined that

Percocet was insufficient to treat Plaintiff’s pain, and therefore

he prescribed Cymbalta.2 (Id. at 318-20.) After his physicians

determined that treating Plaintiff’s pain with medication alone

was insufficient, Plaintiff later underwent multiple surgeries to




1 Percocet is a brand name for a pharmaceutical consisting of a
combination of oxycodone hydrochloride and acetaminophen. (See
Dorland’s Illustrated Medical Dictionary 1409 (32d ed. 2012).) At
some points, the record indicates that Plaintiff was prescribed
“oxycodone-acetaminophen,” (see, e.g., R. at 331), which the Court
interprets to be the same medication. For the ease of reading, the
Court shall refer to this medication as “Percocet,” though
Plaintiff may have been taking a generic version of this medicine
at certain points in his treatment.

2 Cymbalta is a brand name for a pharmaceutical consisting of
duloxetine hydrochloride. (See Dorland’s Illustrated Medical
Dictionary 457 (32d ed. 2012).) For the ease of reading, the Court
shall refer to this medication as “Cymbalta,” though Plaintiff may
have been taking a generic version of this medicine at certain
points in his treatment.

Plaintiff would later also be prescribed Neurontin. (R. at 331.)
Neurontin is a brand name for certain preparations of the
pharmaceutical known generically as “gabapentin,” which is an
anticonvulsant, used to treat partial seizures. (See Dorland’s
Illustrated Medical Dictionary 753, 1268 (32d ed. 2012).) At some
points, the record indicates that Plaintiff was prescribed
gabapentin, (see, e.g., R. at 334), which the Court interprets to
be the same medication. For the ease of reading, the Court shall
refer to this medication as “Neurontin,” though Plaintiff may have
been taking a generic version of this medicine at certain points
in his treatment.

At various points in 2014 and 2015, Plaintiff was also prescribed
Valium, Flexeril, and Skelaxin, all of which appear to have been
provided to Plaintiff in order to relieve muscle spasms. (R. at
369-90.)


                                4
mitigate the pain caused by his various back/spine conditions,

including the implantation of multiple spinal cord stimulators on

December 27, 2012 and on January 17, 2013. (Id. at 293-98, 323-

27.)

       Initially, Plaintiff stated that the implanted spinal cord

stimulators were helpful in reducing his back pain. (Id. at 310-

11.) However, by the summer of 2013, Plaintiff indicated to his

doctors that the pain had returned and that the spinal cord

stimulator was “sputtering” and not working correctly. (Id. at

305-07, 402-11.) Dr. Cavallaro’s notes from September 17, 2013

indicate that

            there were 2 broken leads [on Plaintiff’s
            spinal cord stimulator], [Plaintiff] had it
            adjusted and the problem still continued, [in
            August   2013]   it   stopped   working,   now
            [Plaintiff’s] pain has progressed[.] Now there
            are 5 broken leads and it was reprogrammed[.]
            He is not getting [relief.]

(Id. at 402.)

       On September 30, 2013, Plaintiff met with Dr. Valentino, who

noted that Plaintiff continues to complain of back pain, that the

spinal    cord   stimulator    was    not   fully   functioning,   and    that

Plaintiff may require another procedure to properly reinstall or

replace   the    stimulator.   (Id.    at   330.)   On   October   14,   2013,

Plaintiff returned to see Dr. Cavallaro, and he reported that he

was still experiencing back and leg pain, that the spinal cord

stimulator was not functioning properly; Dr. Cavallaro also noted


                                       5
that Plaintiff exhibited a decreased range of motion and weakness

in his legs. (Id. at 399-401.)

     In the meantime, the records in Plaintiff’s case as of the

fall of 2013 were evaluated by a consultant, Dr. Andrew Przybyla,

M.D.,3 on November 22, 2013. (Id. at 108-16.) Dr. Przybyla did not

examine Plaintiff, nor did he mention reviewing any medical record

dated after October 25, 2013. (Id. at 109.) Dr. Przybyla further

noted that, by that point in time, he was aware of no opinion

evidence from any source regarding disability (Id. at 114.) Dr.

Przybyla’s explanation for finding no disability will be addressed

in more detail, below.

     On November 13, 2013, Plaintiff had a consultation with Dr.

Ashwini D. Sharan, M.D., a neurologist. (Id. at 351-52.) Dr. Sharan

indicated   that    Plaintiff’s    spinal    cord   stimulator      was   not

functioning and that it was likely that Plaintiff would have to

undergo   another   surgery   in   order    to   place   a   new,   stronger

stimulator. (Id.) The medical record appears to indicate that Dr.

Sharan later surgically placed a new stimulator with “paddle”

leads,4 (id. at 350, 359-363, 383-86), and that the new stimulator


3 The Court notes that Dr. Przybyla’s surname has been incorrectly
rendered as “Pryzblya” by the ALJ, (see R. 50-51), and as
“Pryzbla,” “Pryzblya, and “Ryzblya” by Defendant’s counsel. (See
Def.’s Br. [Docket Item 11], ii, 17-18.)

4 Defendant asserts that “Plaintiff’s spinal cord stimulator was
replaced in January 2014.” (Def.’s Br. [Docket Item 11], 8.)
However, in support of that assertion, Defendant cites to a


                                    6
provided greater pain relief. (Id. at 350.) However, by summer of

2014, Plaintiff indicated to Dr. Cavallaro that he was still

experiencing lower back, hip, and leg pain. (Id. at 379-86.)

     On November 14, 2014, Dr. Cavallaro produced an opinion

regarding Plaintiff’s ongoing medical conditions and Plaintiff’s

ability to work as a result of those conditions. (Id. at 333-37.)

In that opinion, Dr. Cavallaro indicated that, in addition to the

new spinal cord stimulator that had been installed by Dr. Sharan,

Plaintiff was still using the medications Percocet, Cymbalta, and

Neurontin to manage his back pain. (Id.) Dr. Cavallaro further

opined that, even with the combination of the three medications

and the spinal cord stimulator, Plaintiff could not sit any more

than 20 minutes at a time, could never carry more than 20 pounds,

that Plaintiff’s pain or other symptoms would interfere with his

ability to concentrate for between one-third and two-thirds of an

8-hour workday. (Id.) In addition, Dr. Cavallaro indicated that he

expected Plaintiff’s medical conditions would cause Plaintiff to

be absent from work more than three days per month. (Id.)

     Plaintiff’s   complaints   of   back   pain   to   Dr.   Cavallaro

continued through 2014, 2015, and 2016. (Id. at 364-75, 387-90.)




document that only references the removal of Plaintiff’s old
stimulator on January 21, 2014. (R. at 375-58.) There is no
explicit indication that Dr. Sharan placed Plaintiff’s new
stimulator on this same day, though it is a reasonable inference
to draw from the record.


                                 7
During various portions of that time, Plaintiff was prescribed

Valium, Flexeril, Skelaxin, and Baclofen, all of which appear to

have been provided to Plaintiff in order to relieve muscle spasms.5

(Id. at 364-90.) Additionally, on May 28, 2015, Dr. Cavallaro noted

that Plaintiff’s new spinal cord stimulator was not sufficiently

controlling his back spasms and would need to be adjusted; during

that visit Dr. Cavallaro also noted that Plaintiff was in need of

a new pain management regime to control his lower back pain,

presumably because the existing combination of medications and

spinal cord stimulation was insufficient. (Id. at 372-74.)

      On April 11, 2016, Plaintiff met with Dr. Cavallaro to discuss

an injury to his knee caused while doing yardwork, (id. at 340-

42,   366-68),   and   on   May   18,   2016   Plaintiff   returned   to   Dr.

Cavallaro complaining of back, elbow, and shoulder pain, resulting

from an alleged physical assault.6 (Id. at 364-65.) On May 27,

2016, Plaintiff saw Dr. Andrew Medvedovsky, M.D., a neurologist

specializing in pain medicine, at which time Plaintiff continued

to complain of lower back pain and noted that the pain had spread


5 There is some indication in the record that Plaintiff was also
prescribed Valium in order to manage his anxiety, (see R. at 367),
but numerous references exist in the record that at least part of
the justification for prescribing Valium was to manage Plaintiff’s
muscle spasms. (R. at 364-90.)
6 While it appears that these complaints did not originate from

Plaintiff’s underlying conditions, it is unclear from the record
whether   these  injuries   exacerbated   Plaintiff’s   underlying
conditions or whether they were only temporary conditions. (Id. at
340-42, 364-68)


                                        8
to his upper back and shoulder region. (Id. at 359-63.) Dr.

Medvedovsky assessed Plaintiff’s “usual pain level” as 8 on a scale

of 10. (Id. at 359.)

     C.    ALJ Decision

     In a written decision dated October 5, 2016, ALJ Toland

determined that Plaintiff was not disabled within the meaning of

the Social Security Act at any time from November 20, 2013, the

alleged disability onset date, through October 5, 2016, the date

of the ALJ’s decision. (Id. at 43-52.)

     Using the five-step sequential evaluation process, the ALJ

determined at step one that Plaintiff had not engaged in any

substantial gainful activity since November 20, 2013, the alleged

onset date of disability. (Id. at 45.)

     At   step   two,   the    ALJ   found   that   Plaintiff   had   severe

impairments due to lumbar disc disease, status-post lumbar fusion

surgery   and    spinal       cord   implantation     procedure,      lumbar

radiculopathy, and anxiety. (Id. at 45-46.) The ALJ determined

that Plaintiff’s alleged “GERD”7 is not severe and his potential

irritable bowel syndrome has never been definitively diagnosed nor

treated, and therefore “is not considered a medically determinable

impairment.” (Id.)




7 The Court interprets this to be a reference to “gastroesphageal
reflux disease.”


                                      9
     Next, at step three, the ALJ found that none of Plaintiff’s

impairments, alone or in combination, meet the severity of one of

the impairments listed in 20 CFR Part 404, Subpart P, Appendix 1.

(Id. at 46.) Specifically, the ALJ found that Plaintiff’s spine

disorders were not severe enough to meet the requirements of

Listing 1.04, because:

          Under listing 1.04 (disorders of the spine)
          the evidence must establish herniated nucleus
          pulposus,    spinal    arachnoiditis,    spinal
          stenosis, osteoarthritis, degenerative disc
          disease,   facet    arthritis,   or   vertebral
          fracture resulting in compromise of a nerve
          root (including cauda equina) or spinal cord
          with evidence of nerve root compression
          characterized by neuroanatomic distribution
          of pain, limitation of motion of the spine,
          motor loss (muscle weakness, or atrophy with
          associated muscle weakness), accompanied by
          sensory or reflex loss; and if there is
          involvement of the lower back, positive
          straight leg raising tests (sitting and
          supine)... Or lumbar spinal stenosis resulting
          in pseudoclaudication established by findings
          on appropriate medically acceptable imaging,
          manifested by chronic non-radicular pain and
          weakness, and resulting in an inability to
          ambulate   effectively    (as   defined   under
          paragraph 1.00B2b.).

(Id.) Subsequently, ALJ Toland found “that the evidence of record

fails to document all of these specific criteria.” (Id.) With

regards to Plaintiff’s mental impairments, the ALJ found that they

do not meet or medically equal the criteria of Listings 12.04 or

12.06, in part because Plaintiff’s condition does not meet the

requirements of “paragraph B” or “paragraph C.” (Id. at 46-48.)



                                10
     Between steps three and four, the ALJ needed to determine

Plaintiff’s RFC. The ALJ found that Plaintiff had the RFC to

perform

          sedentary    work . . . except   as   follows:
          [Plaintiff] can sit for a total of 6 hours
          total per 8-hour workday, but no more than 1
          hour at a time, after which he would need to
          stand/shift positions for up to 10 minutes per
          hour while remaining on task. [Plaintiff] can
          occasionally    climb    ramps   and   stairs.
          [Plaintiff]     can     occasionally    stoop.
          [Plaintiff] is limited to low stress work,
          defined as routine, unskilled, work having no
          fast production rate pace or strict production
          quotas. Finally, [Plaintiff] would be off-task
          5% of the day, in addition to normal breaks,
          due to physical and mental symptoms.

(Id. at 48.) In determining Plaintiff’s RFC, the ALJ “considered

all symptoms and the extent to which these symptoms can reasonably

be accepted as consistent with the objective medical evidence and

other evidence.” (Id.) The ALJ only gave “partial weight” to the

medical opinion of Plaintiff’s treating primary care physician,

Dr. Cavallaro, finding his opinion “place[s] excessive reliance on

[Plaintiff’s]   subjective   allegations   and   is   not   adequately

supported by the medical record as a whole.” (Id. at 50.) The ALJ’s

Opinion summarized Dr. Cavallaro’s opinion thusly:

          [Plaintiff] is limited to sitting, standing,
          and walking less than one hour in an eight-
          hour day, precluded from lifting and carrying
          more than 20 pounds occasionally and [Dr.
          Cavallaro] noted that [Plaintiff’s] symptoms
          of pain would “frequently” interfere with his
          ability    to    maintain    attention    and
          concentration.    Dr.    Cavallaro    further


                                 11
            indicated that [Plaintiff] would require
            unscheduled breaks at unpredictable intervals
            during [the] workday, would need to alternate
            between sitting and standing positions, and
            stated that [Plaintiff] would miss work more
            than three times per month.

(Id.) The ALJ granted “significant weight” to the opinions of

Defendant’s non-examining medical consultant, Dr. Przybyla, who

the ALJ stated found that Plaintiff “can lift and carry 10 pounds

occasionally, stand and walk two hours, and sit six hours, in [an]

8-hour day, and can occasionally perform postural activities such

as stooping and climbing stairs.” (Id. at 50-51.) Based on the

weights given to those two doctors’ opinions, the ALJ found that

Plaintiff had the RFC as quoted, supra.

        Based on the RFC assigned by the ALJ and testimony from a

vocational expert, the ALJ found, at step four, that Plaintiff was

“unable to perform any past relevant work.” (Id. at 51.)

        Finally, at step five, the ALJ found that “there are jobs

that exist in significant numbers in the national economy that

[Plaintiff] can perform,” including those of telephone information

clerk     (900,000   jobs   nationally),   charge-accounting   clerk

(1,200,000 jobs nationally), and addressing clerk (500,000 jobs

nationally). (Id. at 51-52.) Accordingly, the ALJ found that

Plaintiff was not disabled from November 20, 2012 through the date

of the ALJ’s opinion: October 5, 2016. (Id. at 52.)




                                  12
      STANDARD OF REVIEW

      This Court reviews the Commissioner’s decision pursuant to 42

U.S.C.   §     405(g).     The   Court’s     review     is    deferential     to   the

Commissioner’s         decision,     and        the   Court    must       uphold   the

Commissioner’s        factual    findings       where   they    are   supported     by

“substantial evidence.” 42 U.S.C. § 405(g); Fargnoli v. Massanari,

247 F.3d 34, 38 (3d Cir. 2001); Cunningham v. Comm’r of Soc. Sec.,

507 F. App’x 111, 114 (3d Cir. 2012). Substantial evidence is

defined as “more than a mere scintilla,” meaning “such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 400 (1971);

Hagans v. Comm’r of Soc. Sec., 694 F.3d 287, 292 (3d Cir. 2012)

(using the same language as Richardson). Therefore, if the ALJ’s

findings      of    fact   are   supported       by   substantial     evidence,    the

reviewing court is bound by those findings, whether or not it would

have made the same determination. Fargnoli, 247 F.3d at 38. The

Court may not weigh the evidence or substitute its own conclusions

for those of the ALJ. Chandler v. Comm’r of Soc. Sec., 667 F.3d

356, 359 (3d Cir. 2011). Where the ALJ’s decision appears to have

overlooked significant medical evidence that may be probative of

a   finding    of    disability,    the    reviewing      court     may   remand   for

consideration. Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 121–

22 (3d Cir. 2000) (citing Adorno v. Shalala, 40 F.3d 43, 48 (3d

Cir. 1994); Cotter v. Harris, 642 F.2d 700, 705-07 (3d Cir. 1981)).


                                           13
        DISCUSSION

        Plaintiff is pursuing two theories in support of his request

to overturn the ALJ’s decision. The Court addresses each of them

in turn.

        A.     Alleged Failure of the ALJ to Properly Weigh the Medical
               Evidence

        Plaintiff first asserts that the ALJ failed to properly weigh

the medical evidence in the record. (Pl.’s Br. [Docket Item 10],

12-18.) Specifically, Plaintiff argues that the ALJ improperly

gave    greater     weight   to   Defendant’s    non-examining,     consulting

physician, Dr. Przybyla, than to Plaintiff’s treating physician,

Dr. Cavallaro, even though Dr. Przybyla’s analysis was only based

on Plaintiff’s medical records as they stood in September 2013,

while Dr. Cavallaro treated Plaintiff for years. (Id.) Therefore,

Plaintiff argues that Dr. Przybyla’s opinion cannot take into

account the significant changes in Plaintiff’s medical condition

that took place after November 2013, and that his opinion is

therefore not due the “significant weight” that the ALJ gave it.

(Id.)

        Dr.    Przybyla   produced    an    opinion   regarding   Plaintiff’s

medical conditions and a proposed RFC on November 22, 2013, based

on   the      medical   records   available   through   September    2013,   as

detailed, supra. (R. at 108-16.) In her opinion, the ALJ found

that Dr. Przybyla’s opinion “is based on a thorough review of the




                                       14
medical record, a knowledge of Social Security’s adjudicative

process, and is generally consistent with the record as a whole,”

and therefore Dr. Przybyla’s opinion “is entitled to significant

weight.” (Id. at 51.)

       Plaintiff argues that the “significant weight” that the ALJ

granted Dr. Przybyla’s opinion is improper, because the Third

Circuit    has   stated   that   treating    physicians’    opinions      should

typically be granted greater weight than those of a consulting

physician, especially when the consulting physician’s opinions are

not accompanied with an examination of the claimant8 or are based

on a misunderstanding of the claimant’s medical record. (Pl.’s Br.

[Docket Item 10], 15 (citing Brownawell v. Comm’r of Soc. Sec.,

554 F.3d 352, 357 (3d Cir. 2008); Dorf v. Bowen, 794 F.2d 896,

901–02 (3d Cir. 1986); Brewster v. Heckler, 786 F.2d 581, 585 (3d

Cir. 1986).) In Brownawell, the Third Circuit stated that it “has

‘consistently held that it is improper for an ALJ to credit the

testimony of a consulting physician who has not examined the

claimant when such testimony conflicts with testimony of the

claimant’s    treating    physician.’”      Brownawell,    554   F.3d    at    357

(quoting Dorf, 794 F.2d at 901).) Therefore, Plaintiff argues that

it was improper for the ALJ to give greater weight to Defendant’s

non-examining,     consulting     physician,     Dr.   Przybyla,        than    to




8   It is not in dispute that Dr. Przybyla never examined Plaintiff.


                                     15
Plaintiff’s treating physician, Dr. Cavallaro. (Pl.’s Br. [Docket

Item 10], 12-17.)

      Defendant responds that the ALJ’s weighting of the opinions

of Drs. Przybyla and Cavallaro was permissible because: an ALJ is

not required to accept a treating physician’s opinions where they

are   contradicted        by   those     of     a    non-examining,       consulting

physician; the ALJ permissibly discounted Dr. Cavallaro’s opinion

because     it   contradicted        Plaintiff’s      medical      record;     and   Dr.

Przybyla’s opinion was consistent with Plaintiff’s medical record.

(Def.’s Br. [Docket Item 11], 13-18.)

      Plaintiff’s        medical     history,       which    is    detailed,    supra,

indicates that his medical conditions have changed significantly

for   the   worse      since   Dr.    Przybyla       reviewed      Plaintiff’s       pre-

September 2013 medical records. Specifically, since September

2013, Plaintiff has complained of a malfunctioning spinal cord

stimulator,      had     the   offending      unit     surgically      removed       and

subsequently had a new spinal cord stimulator surgically implanted

by Dr. Sharan. This new stimulator was effective for a time, though

by the summer of 2014, Plaintiff reported that it was no longer

providing substantial relief from his symptoms. Additionally, by

the summer of 2014, Plaintiff’s lower back pain had spread to his

hips and legs. By 2016, the pain had continued to spread to

Plaintiff’s      upper    back     and   shoulders.         This   indicates     that,

contrary to the ALJ’s opinion, Dr. Przybyla’s opinion is not “based


                                         16
on a thorough review of the medical record,” but rather it is based

only on a review of the medical record as it stood in September

2013, over three years prior to the ALJ hearing, and that such

opinion fails to consider the significant changes that took place

in   Plaintiff’s     medical   conditions     in   the       intervening    years.

Meanwhile,     Dr.   Cavallaro’s     treatment        and     documentation      of

Plaintiff’s conditions continued.

      Additionally,     Plaintiff    argues      that       the   ALJ    improperly

discounted Dr. Cavallaro’s opinion of November 2014, by stating

that such opinions were primarily based on Plaintiff’s subjective

complaints.    (Pl.’s    Br.   [Docket    Item     10],      13-14.)     Plaintiff

contends that the record is clear that Dr. Cavallaro’s opinions

were based on clinical examinations and medical imagery. (Id.)

Plaintiff also argues that the ALJ’s statement that Dr. Cavallaro’s

opinion   is   in    contradiction    with    evidence        that      Plaintiff’s

condition improved after the implantation of the spinal cord

stimulator     inappropriately      focuses      on     a     brief     period   of

improvement rather than on the record as a whole, as Plaintiff’s

pain inevitably recurred. (Id.)

      Defendant responds that the ALJ correctly discounted Dr.

Cavallaro’s opinion, because it is not supported by Plaintiff’s

medical record. (Def.’s Br. [Docket Item 11], 15.) In making this

assertion, Defendant relies upon “physical examination findings in

the record” that Defendant contends “do not correlate to the degree


                                     17
of   severity   suggested    by   Dr.    Cavallaro’s     opinion.”      (Id.)

Specifically,   Defendant    argues     that   “Plaintiff’s   deep     tendon

reflexes were intact and his motor and sensory examinations, gait,

station, coordination, muscle strength, and tone were normal.”

(Id. (citing R. at 266, 273, 275, 278, 280, 283, 299, 300).)

However, in discounting Dr. Cavallaro’s opinion, the ALJ does not

reference any of these factors, but it only appears to reference

records   showing   that   Plaintiff    experienced    pain   relief   after

implantation of a spinal cord stimulator.9 (R. at 50.) The Court

is only permitted to consider the ALJ’s decision based on the

rationale contained in that decision; the Court is not to consider

hypothetical rationales, which may justify the ALJ’s decision, but

which were not in fact underlying the opinion in question. See

Sec. & Exch. Comm’n v. Chenery Corp., 332 U.S. 194, 204 (1947).

Therefore, the Court shall disregard this argument.10


9 The Court notes that this portion of the ALJ’s opinion only
appears to reference the installation of a single spinal cord
stimulator, while the record clearly indicates that Plaintiff has
had at least three separate devices installed, as described, supra.

10Defendant also cites to portions of the record indicating that
Plaintiff is able to engage in some everyday activities that
require some amount of physical exertion, such as feeding his
daughter, taking out the trash, and gardening. (Def.’s Br. [Docket
Item 11], 17.) The ALJ does not note any of these examples in
supporting her decision to only grant partial weight to Dr.
Cavallaro’s opinion, (see R. at 50), therefore the Court shall
disregard this argument as well. See Chenery, 332 U.S. at 204. The
Court also notes that the record is not clear as to the frequency
or intensity with which Plaintiff has engaged in these activities;
therefore, the Court expresses no opinion as to whether Plaintiff’s


                                   18
     The   only   specific   rationale   that    the   ALJ   provides   for

discounting Dr. Cavallaro’s opinion is that Plaintiff “experienced

significant pain-relief following his spinal cord implantation

procedure.” (R. at 50.) As noted, supra, the ALJ only seems to

acknowledge   one   of   Plaintiff’s   three    spinal   cord   stimulator

implantation procedures, though it is unclear from the ALJ’s

opinion to which of these procedures she is referring. (Id.)

Furthermore, the ALJ’s opinion does not acknowledge, and perhaps

inadvertently overlooks, that while the record does show that

Plaintiff’s pain has been significantly reduced after each of his

spinal cord stimulators was implanted, the record, as described

supra, also shows that Plaintiff’s symptoms returned in each

instance only a few months later. Indeed, the record appears to

show that Plaintiff’s pain has also expanded to new regions,

including his hips, legs, upper back, and shoulders.

     The Court finds that the ALJ’s substantial reliance upon Dr.

Przybyla’s opinion over Dr. Cavallaro’s opinion indicates that the

ALJ may have overlooked or inadvertently given lesser weight to

the significant changes in Plaintiff’s medical condition, the

necessity of multiple invasive procedures in the attempts to

alleviate his pain, and the need for numerous, strong medications

for partial pain relief during this time, as documented in the



ability to engage in these activities contradicts or calls into
question Dr. Cavallaro’s opinions regarding Plaintiff’s abilities.


                                  19
record, that took place after Dr. Przybyla’s opinion was written.

Specifically, Dr. Przybyla’s opinion does not take into account

that Plaintiff’s spinal cord stimulator was replaced and that such

replacement is still not reliably reducing Plaintiff’s back pain.

Additionally, Dr. Przybyla’s opinion does not take into account

that   Plaintiff’s    lower   back   pain   has   subsequently     spread   to

Plaintiff’s hips, legs, upper back, and shoulders.

       Therefore, the Court finds that the ALJ’s RFC determination

did not give sufficient consideration to the records and opinions

from Plaintiff’s treating physicians, nor does it sufficiently

account for the well-documented changes in Plaintiff’s condition

over the course of the alleged period of disability: November 20,

2012 through the date of the ALJ’s decision. Accordingly, the ALJ’s

decision shall be remanded for further consideration.

       B.   Alleged Failure of the          ALJ    to   Properly    Evaluate
            Plaintiff’s Testimony

       Plaintiff further alleges that the ALJ erred in discounting

Plaintiff’s testimony at the ALJ hearing regarding his conditions

and symptoms. (Pl.’s Br. [Docket Item 10], 18-21.) As a part of

this critique, Plaintiff asserts that the ALJ improperly suggested

that    Plaintiff’s    testimony     regarding    the   severity     of     his

conditions was undermined by gaps in his treatment record, without

questioning Plaintiff about the reason for those gaps during his

testimony at the ALJ hearing. (Id. at 20-21.)




                                     20
     As the Court will remand this case for the reasons stated,

supra, the parties will have the opportunity to address these

alleged shortcomings on remand and the Court need not address this

argument at this time.

     CONCLUSION

     For these reasons set forth above, the Court finds that the

case should be remanded to the ALJ for further proceedings. An

accompanying Order will be entered.




March 5, 2019                         s/ Jerome B. Simandle
Date                                  JEROME B. SIMANDLE
                                      U.S. District Judge




                               21
